DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 3, 6, and 8 are objected to because of the following informalities:  
Re claim 1, the limitation “a robot moving the calibration target” should be amended to read “moving, by a robot, the calibration target”.
Re claim 1, the limitation “a camera capturing an image” should be amended to read “capturing, by a camera, an image”.
Re claim 1, the limitation “the robot moving the calibration target” should be amended to read “moving, by the robot, the calibration target”.
Re claim 1, the limitation “the camera capturing an image” should be amended to read “capturing, by the camera, an image.
Re claim 1, the limitation “the robot repeating moving the calibration target” should be amended to read “repeating moving, by the robot, the calibration target”.
Re claim 2, the limitation “positioning a calibration target” should be amended to read “positioning the calibration target” as “a calibration target” has been previously defined in claim 1.
Re claim 3 and 4, the limitation “an array” should be amended to read “the array” as “an array” has been previously defined in claim 1.
Re claim 6, the limitation “the at least two different orders of the equation” should be amended to read “at least two different orders of the equation” as it has not been previously defined.
Re claim 8, the limitation “the first order of the equation” should be amended to read “a first order of the equation” as it has not been previously defined.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, It is unclear what the variables Poly (Cx, Cy), [Rx; Ry], Rot (Ru), and [Tx, Ty] represent as they have not been defined.
Dependent claims 2-9 are rejected under the same rationales by virtue of dependency.
Re Claim 9, it is unclear whether the limitation “calculating/comparing steps” requires the calculating steps, the comparing steps, or a combination of both.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the combination of elements of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,780,585 B2 and US 10,099,380 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.